IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael William Woodford and          :
Options Insurance Agency,             :
                       Petitioners    :
                                      :
               v.                     :         No. 1005 C.D. 2018
                                      :
Pennsylvania Insurance Department,    :
                        Respondent    :

                                     ORDER

               NOW, February 15, 2019, upon consideration of petitioners’

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge